Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 11/21/22.  Claims  1-41  are pending.  Claims  20-36, 39 and  40 are withdrawn.  Claims 1-19 and 37, 38, 39 and 41 are considered on the merits.

Election/Restriction Requirement
Applicant’s election of Group I, claims 1-19 and 37, 38, 39 and 41 in the reply filed on 11/21/22 is acknowledged.  The elected species is SEQ ID No. 387.

Species Free of the Art
During the course of searching the elected species SEQ ID No. 387 as well as SEQ ID No. 386 were found free of the prior art. Narrowing the claims to these species and fixing the 35 USC 112(a) Deposit issue detailed below will likely lead to allowance of this Application.  Please contact the Examiner for additional details prior to responding.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-19 and 37, 38, 39 and 41 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The invention appears to employ several specific strains of bacteria and fungi with SEQ ID Nos: 1-397.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted on paragraphs 0023-0027 of the specification.  However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809. In particular, the applicant states the deposit was made under the Budapest Treaty (see 0024), but lacks a statement that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

	Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14-19, and 41  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Embree et al. (WO 2017/181203, in IDS 8/17/2020 #48) .
The applied reference has a common applicant assignee and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In this situation, WO2017/181203 has a filing date of April, 17, 2017 with US priority to April 15, 2016. These dates are prior to the provisional date of this Application of October, 18, 2017. 
Embree et al. teach administering to a fowl a composition comprising purified microbial population with a 16S rRNA sequence of either SEQ ID NO. 1 or 3 in a shelf stable carrier suitable for fowl administration (0012, 0013).  These sequences are identical to SEQ ID No. 1 and 3 respectively of the claims as supported by the attached alignment results. These bacteria have a MIC of at least about 0.2 (0012, 0013, 0018) and as low as 0.1 (00125).  Administering this composition improves desirable traits including decreased feed conversion ratio, increase in weight, decrease in pathogen-associated lesion formation in the gastrointestinal tract compared to a fowl not administered the composition. 
Embree et al. teach that the fowl is broiler and the composition is formulated as an encapsulation, tablet, capsule, pill, feed additive, food ingredient, food additive, food preparation, food supplement, water additive, water-mixed additive, heat stabilized
additive, moisture-stabilized additive, consumable solution, consumable spray additive, consumable solid, consumable gel, injection, suppository, and/or drench (0019).   They also teach that another desirable trait improved by the administration of this composition is the increased production of antimicrobials.  The composition is administered between 1-2 times per day (0247).  This meets the limitation of claim 17 where a first purified microbial composition is administer followed by the administration of a second purified microbial composition.  Claim 17 does not limit that the first and second compositions are different. 
	Claims 15, 16, 18, and 19 	list wherein clauses that limit the intended result of the method rather than add an additional step of the method.  MPEP 2111.04 states a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’".  In this case, the active steps in claim 1 will inherently lead to the same results of claim 15, 16, 18, and 19 since the same steps should produce the same results. 
Therefore, the invention as a whole is anticipated by the reference.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 37, 38, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/306313. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to improving the desirable traits in a fowl by administering a composition comprising a microbe with a 16S rRNA with a SEQ ID Nos: 1-50 and 59-385 and or a fungi with an ITS nucleic acid sequence with a SEQ ID Nos: 51-58.  These microbes have a MIC score of at least about 0.1.  These compositions are formulated for oral administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19, 37, 38, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-24, and 26-44 of copending Application No. 17/627289. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to improving the desirable traits in a fowl by administering a composition comprising a microbe with a 16S rRNA with a SEQ ID Nos: 386-387.  These compositions are formulated for oral administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699